Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 25, 2018

                                      No. 04-18-00241-CV

                             IN THE INTEREST OF J.E.P., et al.,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA00213
                          Honorable Karen Crouch, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant R.P. has filed a motion seeking an extension of time to file his
brief until ten days after two supplemental reporter’s records are filed, specifically: (1) the
reporter’s record of a January 29, 2018 hearing transcribed by Ms. Angie Jimenez; and (2) the
reporter’s record of a February 20, 2018 hearing transcribed by Ms. Herminia Torres. The
motion is GRANTED. Ms. Jimenez and Ms. Torres are ORDERED to file the supplemental
reporter’s records in this appeal no later than ten days from the date of this order. Appellant
R.P.’s brief must be filed no later than ten days after the date the two supplemental reporter’s
records have been filed.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court